  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


SHELLY MONTREUIL, As                 )
Parent and Next Friend of            )
Z.M., a minor,                       )
                                     )
       Plaintiff,                    )
                                     )         CIVIL ACTION NO.
       v.                            )           2:18cv706-MHT
                                     )                (WO)
COSTCO WHOLESALE CORP.,              )
                                     )
       Defendant.                    )

                                   ORDER

       This case comes before the court sua sponte.                    See

Flowers v. Cotton States Ins. Co., No. 1:08-cv-345-MHT,

2009    WL   563656,     at   *2     (M.D.    Ala.    Mar.    5,   2009)

(Thompson, J.) (citing authority for this).                   After the

plaintiff    made   an   unspecified         demand   for    damages    in

state court, the defendant removed to federal court,

claiming that “complete diversity of citizenship exists

... and the amount in controversy exceeds $75,000.00.”

Notice of Removal (doc. no. 1) at 3 ¶6.                 The plaintiff

has not sought remand.
      In cases such as this one, the Eleventh Circuit has

explained that: “If a plaintiff makes an unspecified

demand for damages in state court, a removing defendant

must prove by a preponderance of the evidence that the

amount in controversy more likely than not exceeds the

jurisdictional requirement.             In some cases, this burden

requires the removing defendant to provide additional

evidence demonstrating that removal is proper.” Roe v.

Michelin N. Am., Inc., 613 F.3d 1058, 1061 (11th Cir.

2010) (internal quotations and ellipses omitted).

      The defendant provided such additional evidence by

attaching to the notice of removal a letter sent from

the   plaintiff’s       counsel    prior    to   the   filing   of   the

complaint   with    a    $   500,000      settlement   demand.       See

Letter from J. Cole Portis, plaintiff’s counsel, to Ms.

Adrienne      Holiday-Singletary,                Sedgewick       Claims

Management Services, Inc. (doc. no. 1-4).

      “While this settlement offer, by itself, may not be

determinative,      it    counts    for    something.”       Burns    v.

Windsor Ins. Co., 31 F.3d 1092, 1097 (11th Cir. 1994).


                                    2
In determining what that “something” is, “courts draw

distinctions        between       settlement          offers       steeped      in

puffery and posturing at a high level of abstraction,

on   the    one    hand,    and    those        yielding      particularized

information and a reasonable assessment of value, on

the other.”         Ryals v. Wal-Mart Stores E., L.P., No.

2:16-cv-580-MHT,          2016    WL     7173884,      at     *5   (M.D.     Ala.

Sept. 29, 2016), report and recommendation adopted, No.

2:16-cv-580-MHT,          2016    WL    7175609       (M.D.    Ala.      Dec.    8,

2016)      (Thompson,      J.);     see      also     Jackson       v.     Select

Portfolio Servicing, Inc., 651 F. Supp. 2d 1279, 1281

(S.D.      Ala.    2009)    (Steele,           J.)    (“Settlement         offers

commonly     reflect       puffing       and    posturing,         and   such     a

settlement        offer    is     entitled       to    little       weight      in

measuring the preponderance of the evidence.”); Hall v.

CSX Transp., Inc., No. 3L06-cv-37-WKW, 2006 WL 3313682,

at   *2    n.5    (M.D.    Ala.    Nov.        14,   2006)    (Watkins,         J.)

(“Defendant        has     not         persuaded       this        court     that

Plaintiff’s settlement demand was an honest assessment

of damages.”).


                                         3
       Given this standard, the court finds it instructive

that     the       settlement      demand           does     not     include       any

specific       expense      by     the    plaintiff;             notes    that     the

plaintiff was not treated at a medical facility; and

does not attempt to value the other elements of the

claim, such as for the pain or scarring.

       While it may defy judicial common sense that this

claim is worth $ 500,000, see Roe, 613 F.3d at 1064,

that is not the question.                       Rather, the question is

whether the claim was worth at least $ 75,000 at the

time    of     removal.       See    Sierminski             v.    Transouth       Fin.

Corp.,       216    F.3d    945,    949       (11th        Cir.    2000)    (“[T]he

jurisdictional            facts    that       support        removal       must     be

judged       at     the     time    of        the     removal.”)          (internal

quotation omitted).

                                              ***

       Accordingly, it is ORDERED that the defendant is to

file a brief, by noon on Friday, March 27, 2020, as to

why    the        amount-in-controversy              has      been       met,     with




                                          4
plaintiff’s response, if any, due by noon on Friday,

April 3, 2020.

    DONE, this the 13th day of March, 2020.

                            /s/ Myron H. Thompson
                         UNITED STATES DISTRICT JUDGE
